Exhibit 10.5

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is entered into as of March 22,
2017, by and among Interpace Diagnostics Group, Inc., a Delaware corporation
(the “Company”), Interpace Diagnostics, LLC, a Delaware limited liability
company and a subsidiary of the Company (“Interpace”), the subsidiaries of the
Company identified on the signature pages hereto (collectively with Interpace,
the “Company Subsidiaries”), and RedPath Equityholder Representative, LLC, a
Delaware limited liability company (the “Equityholder Representative”).

 

WHEREAS, the Company, Interpace and the Equityholder Representative are party to
that certain Contingent Consideration Agreement, dated as of October 31, 2014
(the “Contingent Consideration Agreement”), pursuant to which, among other
things, the Company and Interpace agreed to make certain contingent payments
upon the achievement of certain specified milestones described therein; and

 

WHEREAS, the Company, Interpace, the Equityholder Representative and certain
other parties are party to that certain Agreement and Plan of Merger, dated as
of October 31, 2014 (the “Merger Agreement”), pursuant to which, among other
things, (i) the Company and Interpace agreed to deliver any such contingent
payments on the terms and conditions of the Contingent Consideration Agreement
and (ii) the Equityholder Representative was granted the right to designate an
observer to be present in an observer capacity at meetings of the Board of
Directors of the Company (the “Board”); and

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Company and Interpace issued to the Equityholder Representative
that certain Non-Negotiable Subordinated Secured Promissory Note, dated October
31, 2014 (as amended from time to time, the “Note”); and

 

WHEREAS, in connection with the issuance of the Note, the parties hereto entered
into that certain Guarantee and Collateral Agreement, dated as of October 31,
2014 (the “Guarantee”) and certain other Loan Documents (as defined in the
Merger Agreement); and

 

WHEREAS, concurrently with the execution of this Agreement, the Equityholder
Representative is entering into that certain Securities Purchase Agreement with
Hudson Bay Master Fund Ltd. (“Hudson”) pursuant to which the Equityholder
Representative will sell to Hudson the Note and its right, title and interest in
the Guarantee and the other Loan Documents (the “Securities Purchase
Agreement”).

 

 
 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.     Termination of Contingent Consideration Agreement; Warrant. Effective as
of the date hereof, the Contingent Consideration Agreement is hereby terminated
in its entirety, cancelled and is of no further force and effect, and all rights
of the parties to the Contingent Consideration Agreement, including, but not
limited to, the right of the Equityholder Representative to receive any Future
Payments (as defined in the Merger Agreement) and any other payments pursuant
thereto, are hereby waived and relinquished. In consideration of the foregoing,
on the date hereof, the Company shall issue to the Equityholders (as defined in
the Merger Agreement) designated by the Equityholder Representative Common Stock
Purchase Warrants (collectively, the “Warrant”), in the form attached hereto as
Exhibit A, to purchase up to 100,000 shares in the aggregate (as subject to
adjustment thereunder) of common stock of the Company, par value $.01 per share,
upon the terms and subject to the conditions therein. The Company shall provide
to the Equityholder Representative a valuation of the Warrant in form and
substance suitable for the Equityholder Representative to determine the
valuation of the Warrant to determine the distribution of the Warrant to the
Equityholders pursuant to the Merger Agreement. The Company agrees to provide
such valuation to the Equityholder Representative within thirty (30) days
following the date of this Agreement and shall issue the Warrant to the
Equityholders in accordance with the instructions of the Equityholder
Representative within ten (10) days following delivery by the Equityholder
Representative to the Company of written instructions on the distribution of the
Warrant. Notwithstanding the termination of the Contingent Consideration
Agreement or anything to the contrary contained herein, any Future Payments
previously earned by the Equityholder Representative or the Equityholders that
has been paid or distributed by the Company prior to the date of this Agreement
shall not be affected, altered, revoked or terminated.

 

2.     Termination of Board Observer Rights. Effective as of the date hereof,
the Equityholder Representative hereby terminates, relinquishes and waives its
right to designate an observer to be present in an observer capacity at meetings
of the Board and any and all rights related thereto; provided, however, that the
Equityholder Representative agrees to keep, and to cause its representatives and
agents and all Observers (as defined in the Merger Agreement) to keep, all
non-public information obtained in connection therewith confidential.

 

3.     Representation with respect to the Loan Documents. (A) The Equityholder
Representative represents and warrants that the Equityholder Representative has
good and valid title to the Note free and clear or preemptive or similar rights,
security interests, liens, pledges, claims (pending or threatened), charges,
escrows, encumbrances, lock-up arrangements, options, rights of first offer or
refusal, community property rights, mortgages, indentures, security agreements
or other agreements, arrangements, contracts, commitments, understandings or
obligations, whether written or oral and whether or not relating in any way to
credit or the borrowing of money or encumbrances of any kind (“Liens”), and (B)
By execution and delivery of this Agreement to the Equityholder Representative,
each of the Company, the Company Subsidiaries and Interpace (collectively, the
“Loan Parties”) certifies that, as of the date hereof, after giving effect to
this Agreement: (a) the representations and warranties of each of the Loan
Parties contained in the Loan Documents are true and correct (or, in the case of
any representation or warranty not qualified as to materiality, true and correct
in all material respects), except to the extent the same expressly relates to an
earlier date, and in such case shall be true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of such earlier date, (b) no Event of Default has
occurred and is continuing or will exist after giving effect to the execution
and delivery of this Agreement, (c) each Loan Party has the requisite authority
to execute this Agreement and this Agreement is duly executed by an authorized
officer of each Loan Party, (d) no Loan Party has a defense to payment of the
Note or enforcement of the Loan Documents, and (e) after giving effect to the
Securities Purchase Agreement, Hudson shall (i) be entitled to the benefits of
the Loan Documents, as the lender and secured party thereunder and (ii) the
purchase and sale of the Note as contemplated by the Securities Purchas
Agreement will (A) pass good and marketable title to the Note to Hudson, free
and clear of all Liens, and (B) convey to Hudson, free and clear of all Liens,
any and all rights and benefits incident to the ownership of the Note and the
Loan Parties ratify all of such Loan Documents in their entirety.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

4.     Company Release. The Company and each of the Company Subsidiaries hereby
releases and forever discharge the Equityholder Representative and each
Equityholder and each of their affiliates, members, officers, managers,
employees, agents, consultants, advisors and other representatives (including
legal counsel, accountants and financial advisors), and all of the foregoing
persons’ respective predecessors, successors and assigns (individually, an
“Equityholder Releasee” and, collectively, the “Equityholder Releasees”), from
any and all claims, demands, actions, litigations, suits (whether civil,
criminal, administrative, investigative or informal), causes of action, costs,
obligations, debts and liabilities, both at law and in equity, of any kind,
character or nature whatsoever, through the date hereof, whether sounding in
contract, tort or otherwise, whether known, matured, or unmatured, contingent or
vested, of any kind or nature, and in each case relating to or in connection
with the Contingent Consideration Agreement, the Merger Agreement, each of the
Loan Documents, any other documents or agreements executed in connection with
such agreements and documents, the transactions contemplated thereby and the
operations of the Company (collectively, “Company Claims”) that the Company and
each of the Company Subsidiaries now has, had or may have in the future against
the respective Equityholder Releasees (the “Company Release”). With respect to
any and all Company Claims, the Company and each of the Company Subsidiaries
stipulates and agrees that it shall be deemed to have expressly waived any and
all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or principle of common law, which is similar,
comparable, or equivalent to Cal. Civ. Code § 1542, which provides: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR. The foregoing Company Release shall not (a) relieve any Equityholder
Releasee of its obligations or liabilities pursuant to or expressly reserved in
this Agreement or in the Warrant, and (b) relieve any Equityholder Releasee of
its obligations or liabilities under the Securities Purchase Agreement.

 

 
-3-

--------------------------------------------------------------------------------

 

 

5.     Equityholder Release. The Equityholder Representative, on behalf of
itself and each of the Equityholders (as defined in the Merger Agreement),
hereby releases and forever discharges the Company and each of the Company
Subsidiaries and their respective affiliates, stockholders, members, officers,
directors, managers, employees, agents, consultants, advisors and other
representatives (including legal counsel, accountants and financial advisors),
and all of the foregoing persons’ respective predecessors, successors and
assigns (individually, a “Company Releasee” and, collectively, the “Company
Releasees”), from any and all claims, demands, actions, litigations, suits
(whether civil, criminal, administrative, investigative or informal), causes of
action, costs, obligations, debts and liabilities, both at law and in equity, of
any kind, character or nature whatsoever, through the date hereof, whether
sounding in contract, tort or otherwise, whether known, matured, or unmatured,
contingent or vested, of any kind or nature, and in each case relating to or in
connection with the Contingent Consideration Agreement, the Merger Agreement,
each of the Loan Documents, any other documents or agreements executed in
connection with such agreements and documents, the transactions contemplated
thereby and the operations of the Company (collectively, “Equityholder Claims”)
that the Equityholder Representative and each of the Equityholders now has, had
or may have in the future against the respective Company Releasees (the
“Equityholder Release”). With respect to any and all Equityholder Claims, the
Equityholder Representative, on behalf of itself and each of the Equityholders,
stipulates and agrees that it shall be deemed to have expressly waived any and
all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or principle of common law, which is similar,
comparable, or equivalent to Cal. Civ. Code § 1542, which provides: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR. The foregoing Equityholder Release shall not (a) relieve any Company
Releasee of its obligations or liabilities pursuant to or expressly reserved in
this Agreement or in the Warrant and (b) relieve any Company Releasee of its
obligations under the Note and the other Loan Documents that are being assigned
and transferred to Hudson pursuant to the Securities Purchase Agreement.

 

6.     Conditions to Equityholder Representative’s Obligations Hereunder. The
obligations of the Equityholder Representatives to consummate the transactions
contemplated hereby are subject to the satisfaction of each of the following
conditions:

 

6.1.     The Company shall have duly executed this Agreement and delivered the
same to the Equityholder Representatives; and

 

6.2.     The closing and funding of the purchase of the Note pursuant to the
Securities Purchase Agreement shall have occurred.

 

7.     Authority. The Equityholder Representative hereby represents and warrants
that (a) it is entering into this Agreement on behalf of itself and each of the
Equityholders, (b) it has the requisite authority to enter into this Agreement
on behalf of itself and each of the Equityholders, to consummate the
transactions contemplated hereby and to bind the Equityholders to the terms and
conditions of this Agreement and the Warrant and (c) this Agreement is a legally
binding obligation of it and is binding upon each of the Equityholders. The
Equityholder Representative understands that the Company and the Company
Subsidiaries are entering into this Agreement in reliance upon the foregoing
representations and warranties.

 

8.     Entire Agreement. This Agreement and the Warrant constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersede and replace in their entirety any prior proposals,
term sheets, letters, negotiations or other documents or agreements, whether
written or oral, with respect to the subject matter hereof.

 

9.     Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which together will constitute one
and the same instrument.

 

 
-4-

--------------------------------------------------------------------------------

 

 

10.     Governing Law. This Agreement is governed in all respects by the laws of
the State of Delaware without regard to the conflicts of law principles thereof.

 

11.     Successors and Assigns. This Agreement and the rights and obligations
evidenced hereby shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto.

 

12.     Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement.

 

13.     Headings. The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

 

(Signature Pages Follow)

 

 
-5-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Termination Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

INTERPACE DIAGNOSTICS GROUP, INC.

 

By: /s/ Jack E. Stover                                        

Name: Jack E. Stover

Title:   President and Chief Executive Officer

 

 

INTERPACE DIAGNOSTICS, LLC 

 

By: Interpace Diagnostics Group, Inc., its Sole Member

 

By: /s/ Jack E. Stover                                        

Name: Jack E. Stover

Title:   President and Chief Executive Officer

 

 

PDI BIOPHARMA, LLC 

 

By: /s/ Jack E. Stover                                        

Name: Jack E. Stover

Title: 

 

 

GROUP DCA, LLC

 

By: /s/ Jack E. Stover                                        

Name: Jack E. Stover

Title: 

 

 

INTERPACE DIAGNOSTICS CORPORATION

 

By: /s/ Jack E. Stover                                        

Name: Jack E. Stover

Title:   President and Chief Executive Officer

 

 
(Signature Page to Termination Agreement)

--------------------------------------------------------------------------------

 

 

 

INTERPACE DIAGNOSTICS LAB INC. 

 

By: /s/ Jack E. Stover                                        

Name: Jack E. Stover

Title: 

 

 
(Signature Page to Termination Agreement)

--------------------------------------------------------------------------------

 

 

 

REDPATH EQUITYHOLDER REPRESENTATIVE, LLC

 

By: Commerce Health Ventures, L.P., its Member

 

By: /s/ Brian G. Murphy                                   

Name: Brian G. Murphy

Title:   General Partner

 

 
(Signature Page to Termination Agreement)

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Warrant

 

 